        Case 2:10-cr-02106-RMP           ECF No. 154        filed 05/23/19      PageID.909 Page 1 of 3
 PROB 12C                                                                                Report Date: May 22, 2019
(6/16)

                                       United States District Court
                                                                                                            FILED IN THE
                                                       for the                                          U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON


                                        Eastern District of Washington                            May 23, 2019
                                                                                                       SEAN F. MCAVOY, CLERK
                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Eduardo Valencia                         Case Number: 0980 2:10CR02106-RMP-1
 Address of Offender:                             Toppenish, Washington 98948
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: December 15, 2011
 Original Offense:        Possession of a Firearm by Prohibited Person, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 77 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                  Date Supervision Commenced: December 30, 2016
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: December 29, 2019


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Standard Condition #3: The defendant shall answer truthfully all inquiries by the probation
                        officer and follow the instructions of the probation officer.

                        Supporting Evidence: Mr. Valencia is alleged to have failed to report to the probation
                        office as directed on May 17 and 22, 2019.

                        On January 3, 2017, supervised release conditions were reviewed and signed by Mr.
                        Valencia acknowledging his understanding of standard condition number 3, which requires
                        him to follow the instructions of the probation officer.

                        On May 16, 2019, this officer received information Mr. Valencia was associating with
                        negative peers and using drugs. As a result, this officer made contact with Mr. Valencia and
                        he was instructed to report to the probation office. Mr. Valencia reported he was at work
                        but agreed to report the following day, on May 17, 2019, by noon during his lunch break.
                        Mr. Valencia failed to report as directed.

                        On May 21, 2019, at approximate 4 p.m., U.S. Probation Officer Leavitt spoke with Mr.
                        Valencia and he was directed to report to the probation office before the close of business
                        on this date. At approximately 4:37 p.m., U.S. Probation Officer Leavitt received a call from
     Case 2:10-cr-02106-RMP        ECF No. 154         filed 05/23/19      PageID.910 Page 2 of 3
Prob12C
Re: Valencia, Eduardo
May 22, 2019
Page 2

                 the defendant informing her he would not be reporting today and did not want to waste the
                 officers’ time. At this time, Mr. Valencia admitted to using methamphetamine earlier this
                 morning. According to U.S. Probation Officer Leavitt, Mr. Valencia was directed to report
                 by 8 a.m. the following day, on May 22, 2019. He agreed to report as directed.

                 On May 21, 2019, at approximately 7:45 p.m., this officer spoke with Mr. Valencia in regard
                 to his failure to report as directed and failure to respond to the voice mail messages left on
                 his cellular telephone. Mr. Valencia stated he had not checked his voice mail messages. He
                 was questioned why he had not reported as directed. Mr. Valencia reported he has been
                 busy at work and has not been able to take time off. Mr. Valencia further stated he knows
                 he has “fucked up but will take it like a man” with what is coming to him. Mr. Valencia was
                 directed to make arrangements with his employer by letting them know he would be late for
                 work so he can report to the probation office. Mr. Valencia agreed and stated he would
                 report as directed. Mr. Valencia failed to report as directed on May 22, 2019.

                 On the morning of May 22, 2019, this officer learned from U.S. Probation Officer Leavitt
                 that Mr. Valencia did not work on May 21, 2019, due to the weather. Therefore, Mr.
                 Valencia had no reason not to report to probation on that date.
          2      Special Condition #17: You shall abstain from the use of illegal controlled substances, and
                 shall submit to urinalysis testing, as directed by the supervising officer, but no more than six
                 tests per month, in order to confirm continued abstinence from these substances.

                 Supporting Evidence: Mr. Valencia is alleged to have failed to submit to a drug screen as
                 directed on May 17 and 22, 2019.

                 On January 3, 2017, supervised release conditions were reviewed and signed by Mr.
                 Valencia acknowledging his understanding of special condition number 17, which requires
                 him to submit to urinalysis testing as directed by the supervising officer.

                 On May 16, 2019, this officer received information Mr. Valencia was associating with
                 negative peers and using drugs. As a result, this officer made contact with Mr. Valencia and
                 he was instructed to report to the probation office to submit to a drug screen. Mr. Valencia
                 reported he was at work but agreed to report the following day, May 17, 2019, by noon
                 during his lunch break. Mr. Valencia failed to report as directed.

                 On May 21, 2019, at approximately 7:45 p.m., this officer spoke with Mr. Valencia in regard
                 to his failure to report as directed for a drug screen and failure to respond to the voice mail
                 messages left on his cellular telephone. Mr. Valencia was again directed to report to the
                 probation office the following day, May 22, 2019, by 8 a.m. Mr. Valencia again failed to
                 report as directed.
          3      Mandatory Condition #3: The defendant shall refrain from any unlawful use of a controlled
                 substance. The defendant shall submit to one drug test within 15 days of release from
                 imprisonment and at least two periodic drug tests thereafter, as determined by the court.

                 Supporting Evidence: Mr. Valencia is alleged to have consumed a controlled substance -
                 methamphetamine, on or before May 21, 2019.
       Case 2:10-cr-02106-RMP          ECF No. 154       filed 05/23/19      PageID.911 Page 3 of 3
Prob12C
Re: Valencia, Eduardo
May 22, 2019
Page 3

                      On January 3, 2017, supervised release conditions were reviewed and signed by Mr.
                      Valencia acknowledging his understanding of mandatory condition number 4, which
                      prohibits him from using a controlled substance.

                      On May 21, 2019, U.S. Probation Officer Leavitt spoke with Mr. Valencia in regard to his
                      failure to report as directed. According to U.S. Probation Officer Leavitt, Mr. Valencia
                      admitted to having used methamphetamine the morning of May 21, 2019.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear to
answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     May 22, 2019
                                                                           s/Jose Zepeda
                                                                           Jose Zepeda
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer
                                                                                  5/22/2019
                                                                           Date
